DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  It is believed that “compring” should be “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0053274 (Gordon; provided to the Office by Applicant in an IDS). 
Re. claims 1 and 10: Gordon discloses a method (figure 3, [0002]) for monitoring ([0002]) a fuel ([0003]) containing pressurized tank system (figure 1, (110); [0003], [0004]) of a stationary vehicle ([0005]), wherein the method comprises, detecting ([0005]) a wake-up situation by means of sensor data of a basic sensor ([0011], [0012]) of the vehicle; in reaction thereto, activating ([0005], [0031], [0032]) at least one further resource ((170), (171), 172), (173))) for detecting and/or for evaluating sensor data relating to the pressurized tank system ([0031]); and determining, by means of the further resource ((170)-(173)), whether to carry out one or more protective measures ([0035], [0065]) with respect to the pressurized tank system and/or the surroundings thereof ([0063], [0064], [0066]-[0070]). 
Re. claim 6: Gordon discloses wherein the protective measures comprise one or more of: (i) outputting a message to a user of the vehicle; (ii) outputting data relating to a state of the pressure tank system; (iii) outputting an emergency call to an emergency call center; (iv) taking up contact with at least one security device in the surroundings of the vehicle; and (v) acquiring image data relating to the surroundings of the vehicle and outputting the image data ([0066], [0070]). 
Re. claim 7: Gordon further discloses determining, by the further resource (170)-(173), a state of the pressure tank system and/or a state of the surroundings of the pressure tank system; and selecting the one or more protective measure from a multiplicity of possible protective measures as a function of the state of the pressure tank system and/or the state of the surroundings of the pressure tank system ([0066]-[0070]). 
Re. claim 8: Gordon discloses wherein the fuel comprises: a pressurized fuel; compressed natural gas; and/or cryo-compressed hydrogen, hydrogen at ambient temperature or liquid hydrogen ([0003]). 
Re. claim 9: Gordon discloses wherein the detection of a wake-up situation comprises: comparing the sensor data of the basic sensor with a threshold value; and/or determining that the wake-up situation is present if the sensor data exceed the threshold value for a predefined minimum duration ([0065], [0066]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of U.S. Patent Application Publication No. 2016/0221518 (McNicholas; provided to the Office by Applicant in an IDS).  
Re. claim 2: Gordon discloses a method (figure 3, [0002]) for monitoring ([0002]) a fuel ([0003]) containing pressurized tank system (figure 1, (110); [0003], [0004]) of a stationary vehicle ([0005]), wherein the method comprises, detecting ([0005]) a wake-up situation by means of sensor data of a basic sensor ([0011], [0012]) of the vehicle; in reaction thereto, activating ([0005], [0031], [0032]) at least one further resource ((170), (171), 172), (173))) for detecting and/or for evaluating sensor data relating to the pressurized tank system ([0031]); and determining, by means of the further resource ((170)-(173)), whether to carry out one or more protective measures ([0035], [0065]) with respect to the pressurized tank system and/or the surroundings thereof ([0063], [0064], [0066]-[0070]). However, Gordon does not specifically disclose 
wherein the basic sensor comprises a movement sensor which is configured to detect a movement of the stationary vehicle. 
McNicholas teaches wherein the basic sensor comprises a movement sensor (208) which is configured to detect a movement of the stationary vehicle (see also [0041]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified sensors disclosed by Gordon to include the motion sensor of McNicholas. One of ordinary skill in the art would have been motivated to make this modification because “[g]iven the numerous possible danger conditions or scenarios, the processor programming should be able to evaluate and act on many different sensor-reported conditions” (0053], last sentence).  
Re. claim 3: Gordon discloses a method (figure 3, [0002]) for monitoring ([0002]) a fuel ([0003]) containing pressurized tank system (figure 1, (110); [0003], [0004]) of a stationary vehicle ([0005]), wherein the method comprises, detecting ([0005]) a wake-up situation by means of sensor data of a basic sensor ([0011], [0012]) of the vehicle; in reaction thereto, activating ([0005], [0031], [0032]) at least one further resource ((170), (171), 172), (173))) for detecting and/or for evaluating sensor data relating to the pressurized tank system ([0031]); and determining, by means of the further resource ((170)-(173)), whether to carry out one or more protective measures ([0035], [0065]) with respect to the pressurized tank system and/or the surroundings thereof ([0063], [0064], [0066]-[0070]). However, Gordon does not specifically disclose wherein the activation of a further resource comprises: activating at least one detail sensor for acquiring sensor data relating to the pressure tank system.  
McNicholas teaches activation of a further resource comprises activating at least one detail sensor for acquiring sensor data relating to the pressure tank system ([0041]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Gordon to include the detail sensor of McNicholas. One of ordinary skill in the art would have been motivated to make this modification because “[g]iven the numerous possible danger conditions or scenarios, the processor programming should be able to evaluate and act on many different sensor-reported conditions” (0053], last sentence). 
Re. claim 4: Gordon discloses a method (figure 3, [0002]) for monitoring ([0002]) a fuel ([0003]) containing pressurized tank system (figure 1, (110); [0003], [0004]) of a stationary vehicle ([0005]), wherein the method comprises, detecting ([0005]) a wake-up situation by means of sensor data of a basic sensor ([0011], [0012]) of the vehicle; in reaction thereto, activating ([0005], [0031], [0032]) at least one further resource ((170), (171), 172), (173))) for detecting and/or for evaluating sensor data relating to the pressurized tank system ([0031]); and determining, by means of the further resource ((170)-(173)), whether to carry out one or more protective measures ([0035], [0065]) with respect to the pressurized tank system and/or the surroundings thereof ([0063], [0064], [0066]-[0070]). However, Gordon does not specifically disclose wherein the at least one detail sensor comprises one or more of: (i) at least one sensor for detecting a leak of the pressure tank system; (ii) at least one sensor for measuring a concentration of the fuel in the surroundings of the pressure tank system;   (iii) at least one sensor and/or one measuring system for measuring a heat flow in the surroundings of the pressure tank system; (iv) at least one sensor for measuring a temperature in the surroundings of the pressure tank system; (v) at least one sensor for measuring a temperature and/or a pressure in the pressure tank system; and (vi) at least one sensor and/or one function for monitoring insulation of the pressure tank system. 
McNicholas teaches at least one detail sensor comprises one or more of: (i) at least one sensor for detecting a leak of the pressure tank system; (ii) at least one sensor for measuring a concentration of the fuel in the surroundings of the pressure tank system;   (iii) at least one sensor and/or one measuring system for measuring a heat flow in the surroundings of the pressure tank system; (iv) at least one sensor for measuring a temperature in the surroundings of the pressure tank system; (v) at least one sensor for measuring a temperature and/or a pressure in the pressure tank system; and (vi) at least one sensor and/or one function for monitoring insulation of the pressure tank system ([0043], [0044]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Gordon to include at least one detail sensor of McNicholas. One of ordinary skill in the art would have been motivated to make this modification because “[g]iven the numerous possible danger conditions or scenarios, the processor programming should be able to evaluate and act on many different sensor-reported conditions” (0053], last sentence). 
Re. claim 5: Gordon discloses a method (figure 3, [0002]) for monitoring ([0002]) a fuel ([0003]) containing pressurized tank system (figure 1, (110); [0003], [0004]) of a stationary vehicle ([0005]), wherein the method comprises, detecting ([0005]) a wake-up situation by means of sensor data of a basic sensor ([0011], [0012]) of the vehicle; in reaction thereto, activating ([0005], [0031], [0032]) at least one further resource ((170), (171), 172), (173))) for detecting and/or for evaluating sensor data relating to the pressurized tank system ([0031]); and determining, by means of the further resource ((170)-(173)), whether to carry out one or more protective measures ([0035], [0065]) with respect to the pressurized tank system and/or the surroundings thereof ([0063], [0064], [0066]-[0070]). However, Gordon does not specifically disclose a step of activating computational resources for a more extensive evaluation of the sensor data of the at least one basic sensor.  
McNicholas teaches a step of activating computational resources for a more extensive evaluation of the sensor data of the at least one basic sensor ([0045]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Gordon to include the step of: activating computational resources for a more extensive evaluation of the sensor data of the at least one basic sensor of McNicholas. One of ordinary skill in the art would have been motivated to make this modification because “[g]iven the numerous possible danger conditions or scenarios, the processor programming should be able to evaluate and act on many different sensor-reported conditions” (0053], last sentence).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753